Exhibit 10.2

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATES OF THE UNITED STATES. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT PURSUANT TO REGISTRATION UNDER THE ACT OR
PURSUANT TO AN EXEMPTION THEREFROM, AND EXCEPT AS PERMITTED UNDER APPLICABLE
STATE SECURITIES LAWS. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.

 

Warrant No. 2011-        Issue Date: March 31, 2011

ENERJEX RESOURCES, INC.

STOCK PURCHASE WARRANT

THIS CERTIFIES THAT [                    ], or assigns (the “Holder”), for value
received, is entitled to purchase from ENERJEX RESOURCES, INC., a Nevada
corporation (the “Company”), [                     (    )] fully paid and
nonassessable Shares of the Company’s Common Stock (as defined below) at a price
of Ninety Cents ($0.90) per Share (the “Stock Purchase Price”).

1. DEFINITIONS. The following definitions shall apply for all purposes of this
Warrant:

1.1 “Articles of Incorporation” means the Company’s Articles of Incorporation,
as currently in effect and as hereafter amended from time to time during the
term of this Warrant.

1.2 “Common Stock” means shares of the Company’s common stock, par value $0.001
per share, the rights, preferences and privileges of which, and the limitations
and restrictions on which, are set forth in the Company’s Articles of
Incorporation.

1.3 “Corporate Transaction” means (a) any actual liquidation, winding up or
dissolution of the Company, (b) the sale of more than fifty percent (50%) of the
assets of the Company in any single transaction or series of related
transactions other than in the ordinary course of the Company’s business, and
(c) any reorganization or merger of the Company with or into any other
corporation or entity or any other transaction or series of related transactions
(including any stock sale or exchange directly by the shareholders of the
Company), in which transaction the Company’s shareholders immediately prior to
such transaction own immediately after such transaction less than fifty percent
(50%) of the outstanding voting securities or outstanding voting power of the
surviving corporation (or its parent).

1.4 “Shares” means shares of the Company’s Common Stock.

1.5 “Securities Purchase Agreement” shall mean that certain Securities Purchase
Agreement dated March 31, 2011, and all other counterpart versions thereof
executed and delivered at all “Additional Closings” (as defined therein)
contemplated by such Stock Purchase Agreement.

1.6 “Stock Purchase Price” shall mean Ninety Cents ($0.90) per share.



--------------------------------------------------------------------------------

1.7 “Warrant” shall mean this Stock Purchase Warrant, and “Warrants” shall refer
to the series of Warrants issued by the Company at the “Initial Closing” and all
“Additional Closings” contemplated by the Purchase Agreement.

1.8 “Warrant Shares” shall mean Shares of Common Stock.

2. EXERCISE. This Warrant is and shall be exercisable at any time and from time
to time during the period (a) commencing on the Issue Date of this Warrant as
set forth on page 1, above (the “Commencement Date”), and (b) expiring on
December 31, 2011. The Shares of the Company’s capital stock for which this
Warrant is exercisable are referred to herein as the “Warrant Shares,” and the
per share purchase price of such Warrant Shares is referred to herein as the
“Stock Purchase Price.” This Warrant may be exercised at any time or from time
to time up to and including 5:00 p.m. (Pacific time) on December 31, 2011 (the
“Expiration Date”), upon surrender to the Company at its principal office (or at
such other location as the Company may advise Holder in writing) of this Warrant
properly endorsed with the Form of Subscription attached hereto duly completed
and signed and upon payment in cash or by wire transfer in immediately-available
funds of the aggregate Stock Purchase Price for the number of Warrant Shares for
which this Warrant is being exercised determined in accordance with the
provisions hereof. The Stock Purchase Price and the Warrant Shares are subject
to adjustment as provided in Section 3.3, below.

3. TERMS AND CONDITIONS. This Warrant is subject to the following terms and
conditions:

3.1 EXERCISE; ISSUANCE OF CERTIFICATES; PAYMENT FOR SHARES. This Warrant is
exercisable at the option of the Holder of record hereof, at any time or from
time to time after the Commencement Date and up to the Expiration Date, for all
and any part of the Warrant Shares (but not for a fraction of a share). The
Company agrees that the Warrant Shares purchased under this Warrant shall be and
are deemed to be issued to the Holder hereof as the record owner of such shares
as of the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares. Certificates for the Warrant
Shares so purchased, together with any other securities or property to which the
Holder hereof is entitled upon such exercise, shall be delivered to the Holder
hereof by the Company at the Company’s expense within a reasonable time after
the rights represented by this Warrant have been so exercised. In case of a
purchase of less than all the Warrant Shares, the Company shall cancel this
Warrant and execute and deliver a new Warrant or Warrants of like tenor for the
balance of the Warrant Shares purchasable under the Warrant surrendered upon
such purchase to the Holder hereof within a reasonable time, not exceeding
fifteen (15) days after the date of such surrender. Each stock certificate so
delivered shall be in such denominations as may be requested by the Holder
hereof and shall be registered in the name of such Holder or such other name as
shall be designated by such Holder.

3.2 SHARES TO BE FULLY PAID; RESERVATION OF SHARES. The Company covenants and
agrees that all Warrant Shares (and shares of its Common Stock issuable upon
conversion of such Warrant Shares) will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any shareholder and free of all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised or
converted, the Company will use its best efforts to cause a sufficient number of
shares of authorized but unissued capital stock (and shares of Common Stock
issuable on conversion of such capital stock, if any) to be authorized when and
as required to provide for the exercise or conversion of the rights represented
by this Warrant. The Company will take all such action as may be necessary to
assure that such shares of capital stock (and shares of Common Stock issuable on
conversion of such capital stock, if any) may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
any domestic securities exchange upon which

 

2



--------------------------------------------------------------------------------

the stock may be listed. The Company will not take any action which would result
in any adjustment of the Stock Purchase Price (as described in Section 3.3
hereof) if the total number of shares of capital stock issuable after such
action upon exercise or conversion of all outstanding warrants, together with
all shares of capital stock of the same class and series as such capital stock
then issuable upon exercise of all options and upon the conversion of all
convertible securities then outstanding, would exceed the total number of shares
of capital stock of the same class and series as the Warrant Shares then
authorized by the Company’s Articles of Incorporation.

3.3 CERTAIN ADJUSTMENTS TO STOCK PURCHASE PRICE.

(a) ADJUSTMENT FOR STOCK SPLITS, STOCK DIVIDENDS AND COMBINATIONS. In the event
the outstanding shares of the same class and series as the Warrant Shares shall,
after the issuance of this Warrant, be subdivided (split), or combined (reverse
split), or in the event of any dividend or other distribution payable on the
shares of the same class and series as the Warrant Shares in shares of the same
class and series as the Warrant Shares (a “Stock Event”), the Stock Purchase
Price in effect immediately prior to such subdivision, combination, dividend or
other distribution shall, concurrently with the effectiveness of such Stock
Event, be proportionately adjusted by multiplying the Stock Purchase Price in
effect immediately prior to such Stock Event by a fraction, (i) the numerator of
which shall be the number of shares of the same class and series as the Warrant
Shares issued and outstanding immediately prior to such Stock Event, and
(ii) the denominator of which shall be the number of shares of the same class
and series as the Warrant Shares issued and outstanding immediately after such
Stock Event, and the product so obtained shall thereafter be the Stock Purchase
Price, subject to further adjustment as provided herein. The Stock Purchase
Price shall be readjusted in the same manner upon the happening of each
subsequent Stock Event.

(b) ADJUSTMENT FOR MERGER OR REORGANIZATION, ETC. In case of a reorganization or
exchange transaction or any consolidation or merger of the Company with another
corporation (other than a Stock Event or reclassification or recapitalization
provided for elsewhere in this Section 3.3), then as a part of such
reorganization, exchange, consolidation or merger provision shall be made such
that the Warrant shall be exercisable into the number of shares of stock or
other securities or property to which a holder of the number of Warrant Shares
deliverable upon the exercise of this Warrant would have been entitled upon such
reorganization, exchange, consolidation or merger; and, in any such case,
appropriate adjustment (as determined in good faith by the Board) shall be made
in the application of the provisions herein set forth with respect to the rights
and interests thereafter of the Holder of this Warrant, to the end that the
provisions set forth herein (including provisions with respect to changes in and
other adjustments of the Stock Purchase Price) shall thereafter remain
applicable, as nearly equivalently as reasonably possible.

(c) ADJUSTMENTS FOR OTHER DIVIDENDS AND DISTRIBUTIONS. In the event the Company
at any time or from time to time after the issuance of this Warrant pays, makes,
or fixes a record date for the determination of holders of shares of the same
class and series as the Warrant Shares entitled to receive, a dividend or other
distribution payable in securities of the Company other than shares of the same
class and series as the Warrant Shares, then and in each such event provision
shall be made so that the Holder of this Warrant shall receive upon exercise
thereof, in addition to the number of Warrant Shares receivable thereupon, the
amount of securities of the Company which they would have received had this
Warrant been exercised on the date of such event (or such record date, as
applicable) and had the Holder thereafter, during the period from the date of
such event to and including the conversion date, retained such Warrant Shares
during such period, subject to all other adjustments called for during such
period under this Section 3.3 with respect to the rights of the Holder of this
Warrant.

 

3



--------------------------------------------------------------------------------

(d) ADJUSTMENT FOR RECLASSIFICATION, EXCHANGE AND SUBSTITUTION. In the event
that at any time or from time to time after the issuance of this Warrant the
shares of the same class and series as the Warrant Shares are changed into the
same or a different number of shares of any class or classes of stock, whether
by recapitalization, reclassification or otherwise (other than by a Stock Event
or a stock dividend, reorganization, merger or consolidation provided for
elsewhere in this Section 3.3), then in any such event the Holder of this
Warrant shall have the right thereafter to exercise this Warrant into the kind
and amount of stock and other securities and property receivable upon such
recapitalization, reclassification or other change by holders of the number of
shares of the same class and series as the Warrant Shares into which this
Warrant could have been exercised immediately prior to such recapitalization,
reclassification or change, all subject to further adjustment as provided herein
or with respect to such other securities or property by the terms thereof.

(e) DURATION OF ADJUSTED STOCK PURCHASE PRICE. Following each computation or
readjustment of an adjusted Stock Purchase Price as provided above in this
Section 3.3, the new adjusted Stock Purchase Price shall remain in effect until
a further computation or readjustment thereof is required by this Section 3.3.

(f) OTHER ACTION AFFECTING SHARES. In case after the issuance of this Warrant,
the Company shall take any action affecting its shares of shares of the same
class and series as the Warrant Shares, other than an action specifically
described above in this Section 3.3, that in the good faith opinion of the Board
would have a materially adverse effect upon the stock purchase rights of the
Holder of this Warrant as set forth herein, the Stock Purchase Price shall be
adjusted in a manner and at a time as the Board may in good faith determine to
be equitable to the Holder of this Warrant.

(g) CERTIFICATE AS TO ADJUSTMENTS. Upon the occurrence of each adjustment or
readjustment of a Stock Purchase Price pursuant to this Section 3.3, the Company
at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Holder of this Warrant a
certificate executed by the Chief Financial Officer of the Company setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, upon the written
request, at any time, of any Holder of this Warrant, furnish or cause to be
furnished to such Holder a like certificate setting forth: (i) such adjustments
and readjustments; (ii) the applicable Stock Purchase Price at the time in
effect; and (iii) the number of Warrant Shares and the amount, if any, or other
property which at the time would be received upon the exercise of this Warrant.

4. CERTAIN NOTICES. If at any time:

4.1 the Company shall declare any cash dividend upon its shares of the same
class and series as the Warrant Shares;

4.2 the Company shall declare any dividend upon its shares of the same class and
series as the Warrant Shares payable in stock or make any special dividend or
other distribution to the holders of its shares of its shares of the same class
and series as the Warrant Shares;

4.3 there shall be any capital reorganization or reclassification of the capital
stock of the Company, or any Corporate Transaction; or

4.4 the Company shall take or propose to take any other action, notice of which
is actually provided to or is required to be provided, pursuant to applicable
law or pursuant to any written agreement, to holders of its shares of the same
class and series as the Warrant Shares;

 

4



--------------------------------------------------------------------------------

then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown of the books of the Company, (a) at least ten (10) days
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividends or distribution rights or for
determining rights to vote in respect of any such reorganization,
reclassification, or Corporate Transaction, and (b) in the case of any such
reorganization, reclassification, or Corporate Transaction, at least ten
(10) days prior written notice of the date when the same is reasonably expected
to take place. Any notice given in accordance with the foregoing clause
(a) shall also specify, in the case of any such dividend, distribution or
subscription rights, the date on which the holders of shares of the same class
and series as the Warrant Shares shall be entitled thereto. Any notice given in
accordance with the foregoing clause (b) shall also specify the date on which
the holders of shares of the same class and series as the Warrant Shares are
reasonably expected to be entitled to exchange their stock for securities or
other property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, or Corporate Transaction, as the case may be.

5. ISSUE TAX. The issuance of certificates for shares of the Warrant Shares
shall be made without charge to the Holder of the Warrant for any issue tax in
respect thereof; provided, however, that the Company shall not be required to
pay any tax which may be payable in respect of any transfer involved in the
issuance and delivery of any certificate in a name other than that of the then
Holder of the Warrant being transferred.

6. CLOSING OF BOOKS. The Company will at no time close its transfer books
against the transfer of any Warrant or of any shares of Warrant Shares in any
manner which interferes with the timely exercise of this Warrant.

7. NO VOTING OR DIVIDEND RIGHTS; LIMITATION OF LIABILITY. Nothing contained in
this Warrant shall be construed as conferring upon the Holder of the Warrant the
right to vote or to consent or to receive notice as a shareholder in respect of
meetings of shareholders for the election of directors of the Company or any
other matters or any rights whatsoever as a shareholder of the Company. No
dividends or interest shall be payable or accrued in respect of this Warrant or
the interest represented hereby or the shares purchasable hereunder until, and
only to the extent that, this Warrant shall have been exercised or converted. No
provisions hereof, in the absence of affirmative action by the Holder to
purchase shares of capital stock, and no mere enumeration herein of the rights
or privileges of the Holder hereof, shall give rise to any liability of such
Holder for the Stock Purchase Price or as a shareholder of the Company, whether
such liability is asserted by the Company or by its creditors.

8. WARRANTS TRANSFERABLE. Subject to the provisions of the Agreement, this
Warrant and all rights hereunder are transferable, in whole or in part, without
charge to the Holder hereof (except for transfer taxes), upon surrender of this
Warrant properly endorsed. Each holder of this Warrant, by taking or holding the
same, consents and agrees that this Warrant, when endorsed in blank, shall be
deemed negotiable, and that the Holder hereof, when this Warrant shall have been
so endorsed, may be treated by the Company and all other persons dealing with
this Warrant as the absolute owner hereof for any purpose and as transferee
hereof on the books of the Company any notice to the contrary notwithstanding,
but, until such transfer on such books, the Company may treat the registered
owner hereof as the Holder for all purposes.

9. NOTICES. Any notice required to be delivered to the Company under this
Warrant shall be in writing and addressed to the Chief Executive Officer of the
Company at the address set forth in the first paragraph of this Warrant, or at
such other address as the Company may designate by ten (10) days advance written
notice to the Holder. Any notice required to be delivered to the Holder shall be
in writing and addressed to the Holder at the address indicated on the books of
the Company, or at such other

 

5



--------------------------------------------------------------------------------

address as the Holder may designate by ten (10) days advance written notice to
the Company. Unless otherwise provided, any notice required or permitted under
this Warrant shall be given in writing and shall be deemed effectively given or
delivered upon: (a) personal delivery by hand or professional courier service
(including an overnight delivery service such as Federal Express); (b) by
facsimile upon receipt of confirmation of delivery; or (c) five (5) days after
deposit with the United States Post Office, by registered or certified mail,
postage prepaid and addressed to the party to be notified.

10. DESCRIPTIVE HEADINGS AND GOVERNING LAW. The descriptive headings of the
several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of Nevada, without giving effect to the
conflict of laws principles thereof.

11. LOST WARRANTS OR STOCK CERTIFICATES. The Company agrees with the Holder
hereof that upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction, or mutilation of this Warrant or stock certificate
and, in the case of any such loss, theft or destruction, upon receipt of an
indemnity reasonably satisfactory to the Company, or in the case of any such
mutilation upon surrender and cancellation of such Warrant or stock certificate,
the Company at its expense will make and deliver a new Warrant or stock
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or stock certificate.

12. FRACTIONAL SHARES. No fractional shares shall be issued upon exercise of
this Warrant. The Company shall, in lieu of issuing any fractional share, pay
the Holder hereof entitled to such fraction a sum in cash equal to such fraction
multiplied by the then effective Stock Purchase Price.

13. MARKET STAND OFF; LEGEND

13.1 MARKET STAND-OFF. If the Company at any time shall register under the
Securities Act any shares of its capital stock for sale to the public, the
Holder (and any assignee of the Warrant Shares or the shares of Common Stock
issuable upon conversion of the Warrant Shares) shall not sell publicly, make
any short sale of, grant any option for the purchase of, or otherwise dispose
publicly of, any capital stock of the Company (other than those shares of
Warrant Shares or the shares of Common Stock issuable upon conversion of the
Warrant Shares included in such registration) without the prior written consent
of the Company, for a period designated by the Company in writing to the Holder,
which period shall begin not more than ten (10) days prior to the effectiveness
of the registration statement pursuant to which such public offering shall be
made and shall not last more than one hundred eighty (180) days after the
effective date of such registration statement.

13.2 EXCEPTIONS. Notwithstanding the foregoing, the obligations described in
Section 13.1, above, shall not apply to a registration relating solely to
employee benefit plans on Form S-8 or similar forms which may be promulgated in
the future, or a registration relating solely to a Securities and Exchange
Commission Rule 145 transaction on Form S-4, Form S-14 or Form S-15 or similar
forms which may be promulgated in the future.

13.3 LEGEND. To the extent applicable, each certificate or other document
evidencing any of the Warrant Shares shall be endorsed with the legend set forth
below (and such other legends, if any, required by the Purchase Agreement), and
each Holder covenants that, except to the extent such restrictions are waived by
the Company, such Holder shall not transfer the shares represented by any such
certificate without complying with the restrictions on transfer described in the
legend endorsed on such certificate:

 

6



--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE,
AND MAY BE OFFERED, SOLD, PLEDGED OR HYPOTHECATED ONLY IF REGISTERED AND
QUALIFIED PURSUANT TO THE RELEVANT PROVISIONS OF FEDERAL AND STATE SECURITIES
LAWS OR IF THE COMPANY IS PROVIDED AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY THAT REGISTRATION AND QUALIFICATION UNDER FEDERAL AND STATE
SECURITIES LAWS IS NOT REQUIRED OR IF THE COMPANY OTHERWISE SATISFIES ITSELF
THAT REGISTRATION IS NOT REQUIRED.”

14. AMENDMENT AND WAIVER. Any term of this Warrant may be amended with the
written consent of the Company and the holders of outstanding Warrants entitled
to purchase in the aggregate more than fifty percent (50%) of the aggregate
number of shares then issuable upon exercise or conversion of the
then-outstanding warrants that were issued pursuant to the Purchase Agreement
(to the extent not then exercised) (the “Majority Holders”). Any term of this
Warrant may be waived (either generally or in a particular instance and either
retroactively or prospectively), including without limitation an amendment or
waiver of the Expiration Date with the written consent of the Majority Holders.
Any amendment or waiver effected in accordance with this Section 14 shall be
binding upon all “Holders” of Warrants and any future Holder of this Warrant.
Each Investor acknowledges that by the operation of this Section 14, less than
all of the holders of Warrants may effect an amendment or waiver of provisions
of this Warrant and may therefore diminish or eliminate rights of such Holder
under this Warrant even though Holder has not consented to the amendment or
waiver.

15. COUNTERPARTS. This Warrant may be executed and delivered by facsimile and
the signature of any party to this Warrant delivered by facsimile shall be
deemed an original signature for all purposes. This Warrant may be executed in
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. The partially executed signature page of
any counterpart of this Warrant may be attached to any other partially executed
counterpart of this Warrant without impairing the legal effect of the
signature(s) on such signature page.

[Signatures appear on the following page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Stock Purchase Warrant to be
duly executed by its duly authorized officers, effective as of the date first
written above.

 

THE COMPANY:

 

ENERJEX RESOURCES, INC., a Nevada corporation

      ACKNOWLEDGED AND ACCEPTED BY HOLDER: By:  

 

   

 

  Robert Watson, Jr., President     [INSERT HOLDER’S NAME]

 

8



--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

(To be signed only upon exercise of Warrant)

To:                                         

The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder,                                  (                    ) shares of
Common Stock of ENERJEX RESOURCES, INC., and herewith makes payment of
                                 Dollars ($        ) thereof, and requests that
the certificates for such shares by issued in the name of, and delivered to
                                         
                                         
                                                   , whose address is
                                         
                                         
                                                   .

The undersigned represents that it is acquiring such Common Stock for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof (subject, however, to any requirement of law that the
disposition thereof shall at all times by within its control).

DATED:                     

 

   (signature must conform in all respects to name of
Holder as specified on the face of the Warrant)         (Address)



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned, the Holder of the within Warrant, hereby
sells, assigns and transfers all of the rights of the undersigned under the
within Warrant, with respect to the number of shares of Common Stock covered
thereby set forth herein below, unto:

 

Name of Assignee   Address    No. of Shares

 

DATED:                                   

 

(Signature must conform in all respects to name of

Holder as specified on the face of the Warrant)